Citation Nr: 0431097	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  99-17 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 60 
percent for diabetes mellitus.

2.  Entitlement to a higher level of special monthly 
compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from June 1965 to January 
1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma that 
denied a disability evaluation in excess of 60 percent for 
diabetes mellitus and higher levels of special monthly 
compensation.

This case was remanded to the RO in June 2003 so that the RO 
could consider evidence that had been developed by the Board.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus requires daily insulin 
use, restricted diet, and regulation of activities.  

2.  The veteran does not have considerable loss of weight or 
strength as a result of his diabetes, nor have there been 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least 3 hospitalizations per year.  Also, he does not 
require weekly visits to a diabetic care provider.

3.  The veteran's diabetes does not present an exceptional or 
unusual disability picture.

4.  The veteran's service-connected diabetes mellitus or the 
associated conditions have not resulted in loss of natural 
knee action with prosthesis in place, and he is not shown to 
be in need of regular aid and attendance without regard to 
loss of use of both feet, nor does he need personal health-
care services on a daily basis in his home by a licensed 
caregiver under the supervision of a health-care 
professional.
 



CONCLUSIONS OF LAW

1.  The criteria for a rating higher in excess of 60 percent 
for service-connected diabetes mellitus have not been met, 
and the evidence does not warrant further referral for 
consideration of an extraschedular rating.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.119, Diagnostic Code 
7913 (2004).

2.  Entitlement to a higher level of special monthly 
compensation is not warranted.  38 U.S.C.A. § 1114 (West 
2002); 38 C.F.R. §§ 3.350, 3.352 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2003).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, where, as here, that notice was not provided at the 
time of the initial AOJ decision, the appellant has the right 
to VCAA content complying notice and proper subsequent VA 
process.  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
VCAA notice was provided to him via a February 2004 letter.  
The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 

The 2004 letter advised the veteran what information and 
evidence was needed to substantiate the claims.  The letter 
also advised him what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claims.  He was specifically told that it was 
his responsibility to support the claims with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The Statement of the Case and the various 
Supplemental Statements of the Case (SSOCs) also notified the 
veteran of the information and evidence needed to 
substantiate the claims.

In this case, although the VCAA notice letter that was 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to this claims.  When considering 
the notification letter and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  


Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice provided to the veteran in 2004 was not 
given prior to the first AOJ adjudication of the claims, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and 
additional SSOCs were provided to the veteran, most recently 
in April 2004.  That SSOC also contained VA's regulation 
implementing the VCAA (38 C.F.R. § 3.159).  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  He was given ample time to respond to each letter 
(the Board notes he responded in April 2004 that he had no 
additional evidence to submit and felt he had stated his case 
fully).  For these reasons, to decide the appeal would not be 
prejudicial error to the claimant. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  The Board does a de novo 
review of the evidence and is not bound by the RO's prior 
conclusions in this matter.  As provided by 38 U.S.C. 
§ 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans' benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-initial adjudication notice constitutes 
harmless error, especially since a RO determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the claimant 
covering all content requirements is harmless error.  

With respect to the VA's duty to assist, the RO obtained the 
VA and private treatment records identified by the veteran.  
The Board is not aware of a basis for speculating that any 
other relevant VA or private treatment records exist that 
have not been obtained.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a).  Generally, reexaminations are required 
if it is likely that a disability has improved, if the 
evidence indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

The RO provided the veteran an appropriate VA examinations in 
2001 and 2003.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's diabetes since he was last examined.  There are no 
records suggesting an increase in disability has occurred as 
compared to the prior VA examination findings.  The Board 
concludes there is sufficient evidence to rate the service-
connected condition fairly.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  

II.  Diabetes mellitus

The Board has reviewed all the evidence of record, with an 
emphasis on the more recent evidence, which consists of the 
veteran's contentions; the reports of VA examinations 
conducted in 2001 and 2003; VA medical records for outpatient 
treatment; and various private medical records.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The evidence 
submitted by the veteran or on his behalf is extensive and 
will not be discussed in detail.  The Board will summarize 
the relevant evidence where appropriate.

The veteran's diabetes mellitus is rated 60 percent 
disabling.  The record shows that the veteran has been 
diabetic since 1970, and he is service-connected for multiple 
disabilities that are mostly due to or complications of his 
diabetes mellitus.  These include, but are not limited to, 
bilateral occlusive vascular disease with right below-the-
knee amputation and left forefoot amputation (100 percent); 
peripheral neuropathy of the left lower extremity 
(30percent); peripheral neuropathy of the right lower 
extremity (10 percent); diabetic retinopathy with glaucoma 
(10 percent); and pancreatitis (10 percent).  In addition the 
RO assigned special monthly compensation under 38 U.S.C. § 
1114, subsection (k) and (l) on account of loss of use of a 
creative organ and anatomical loss of both feet, 
respectively, and has found the veteran to be entitled to 
special monthly compensation under 38 U.S.C.A. § 1114(p) at 
the rate intermediate between subsections (l) and (m).

Under 38 C.F.R. § 4.119, Diagnostic Code 7913 (2003), a 60 
percent evaluation is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A total evaluation of 100 percent is assigned for 
diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.

A May 2001 VA medical examination noted the veteran was being 
treated with insulin in the morning and evening.  The 
impressions were the veteran had decreased vision, peripheral 
neuropathy with bilateral vascular disease in the lower 
extremities below the knee on the right and mid foot on the 
left.  The doctor added that the veteran had severe 
limitations due to his diabetic peripheral neuropathy and 
bilateral amputations.

Private medical treatment records in 2000 and 2001 show the 
veteran had recurring ulcerations connected with his left 
mid-foot amputation.  The veteran was also seen later in 2001 
for the non-healing left stump.  

On a March 3003 VA examination, the examiner reported that 
the veteran stated that he is unsure if his diabetes had been 
getting any worse since the last rating examination.  He said 
he had been having more frequent infections, and that he 
currently had an eye infection.  The veteran reported that he 
had not been hospitalized for ketoacidosis or hypoglycemic 
reactions since 1998.  He said all his hospitalizations had 
been due to infections.  He said that, following his January 
1999 amputation, he was fitted for a prosthetic.  He stated 
he currently had an open wound and ulcer on his left lower 
extremity.  He denied any symptoms of anal pruritus.  His 
current treatment for diabetes was insulin 70/30, 30 units in 
the morning and 30 units in the evening, and Metformin 1000 
mg twice daily.  He indicated he saw his primary care 
provider for diabetic management every six weeks.  He was on 
an activity restriction.  On examination, the stump of the 
right leg was negative for inflammation or edema, and there 
were no open wounds.  Range of motion of right knee was 
within normal limits.  He had decreased   vibratory sensation 
present.  His left lower extremity had the partial foot 
amputation with a dressing and embolic stocking in place.  
The dressing was dry and intact.  Range of motion of 
veteran's left knee was within normal limits, and he had 
reduced vibratory sensation on the left lower extremity.  
There were no signs of inflammation or tenderness with 
palpation.  The diagnoses were: 1.)  Diabetes mellitus type 
2, with complication of occlusive vascular disease, chronic 
foot ulcer, retinopathy, peripheral neuropathy, and 
gastroparesis; 2.) Status post below-the-knee amputation of 
right foot and partial amputation of left foot

The examiner reported that the veteran reports no incident of 
hospitalization due to ketoacidosis or hypoglycemic reaction 
since the last VA rating exam. It was noted that the veteran 
did not have progressive weight loss.  He had weighed 219 
pounds in May 2002 and weighed 216 pounds on the current 
examination.  He had not lost use of both legs or natural 
knee action with prosthetics, and he was able to walk with 
his prosthetics in place with assistance from a walking cane.  
The veteran's gait was unstable, but he managed to walk 
without falling.  He was not bedridden or helpless.  It was 
reported that he needed some assistance with dressing and 
using the bathroom.  Currently he did not need licensed 
professional health care in his home.  He currently got 
limited assistance from his wife and children.  

In this case it is clear that the veteran has severe diabetes 
mellitus with separately related compensable complications.  
This is reflected by the current 60 percent disability 
rating.  It is also clear that his condition is severe and is 
severely limiting to him.  The Board does not intend to 
minimize the seriousness of the veteran's condition.  
However, he has not had any hospitalization due to 
ketoacidosis or hypoglycemic reaction for the last several 
years.  His diabetes mellitus does not require weekly visits 
to a diabetic care provider.  He does have some of the 
criteria associated with a total rating such as daily use of 
insulin, a restricted diet, and restricted activities.  
However, a 100 percent rating requires at least three 
hospitalizations per year for ketoacidosis or hypoglycemic 
reactions or daily visits to a diabetic care provider 
(neither of which the veteran has) plus progressive loss of 
weight and strength.  Even if the veteran does experience 
loss of strength, he has not had loss of weight.  He does 
have complications from his diabetes, and these are 
separately evaluated - many of them at the 100 percent level.  
However, again, without the requisite hospitalizations or 
health care visits, the preponderance of the evidence is 
against his claim for an increased rating for his service-
connected diabetes mellitus, and the claim must be denied.

The issue of entitlement to an extraschedular disability 
rating pursuant to 38 C.F.R. § 3.321(b) was raised in the 
representative's August 2004 written argument to the Board.  
The question of an extraschedular rating is a component of 
the veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

While the Board does not have the authority to grant an 
extraschedular evaluation in the first instance, it is not 
precluded from reviewing an RO determination that referral is 
not warranted and confirming that decision.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for 
extraschedular rating is required).  The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted.  See Bagwell, 
9 Vet. App. at 339 (BVA may affirm an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or reach such a conclusion on its 
own) (emphasis added).  

It does not appear that the veteran has an "exceptional or 
unusual" disability; he merely disagrees with the assigned 
evaluation for his level of impairment.  The veteran has not 
required any periods of hospitalization for diabetes 
treatment (as opposed to infections).  There is no evidence 
in the claims file to suggest marked interference with 
employment as a result of this condition that is in any way 
unusual or exceptional, such that the schedular criteria do 
not address it.  His symptoms and level of impairment are 
contemplated in the disability rating that has been assigned.  
In other words, he does not have any symptoms from his 
service-connected disorder that are unusual or are different 
from those contemplated by the schedular criteria.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

The Board therefore concludes that referral for 
extraschedular consideration is not warranted in this case.  
In the absence of any evidence that reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, referral for 
consideration of an extraschedular rating is not in order.

III.  Additional special monthly compensation

Special monthly compensation is in effect under 38 U.S.C.A. § 
1114(k) due to the veteran's loss of use of a creative organ; 
the anatomical loss of both feet under 38 U.S.C.A. § 1114(l); 
and due to the veteran's service-connected bilateral foot 
amputations with additional disability, i.e., diabetes 
mellitus independently at 60 percent disabling, under 38 
U.S.C.A. § 1114(p).  The veteran is currently entitled to 
special monthly compensation at the intermediate rate between 
38 U.S.C.A. § 1114(l) and (m) based on loss of both feet with 
additional disabilities of diabetes mellitus, independently 
ratable at 50 percent or more.  See 38 C.F.R. § 3.350(f)(3).  
However, he maintains that a higher rate of special monthly 
compensation is warranted on the basis of the need for 
regular aid and attendance required for his service-connected 
disabilities.  

Additional special monthly compensation is available under 
the provisions of 38 U.S.C.A. § 1114(m) if an individual 
establishes loss of use of both legs at a level, or with 
complications, preventing natural knee action with 
prosthesis.  The VA medical doctor determined that this was 
not the case in the March 2003 VA examination when he 
specifically noted that the veteran had not lost the use of 
both legs or natural knee action with prosthetics.  (Other 
basis for additional special monthly compensation would 
require blindness of loss of use or anatomical loss of the 
hand or upper extremities.  No such entitlement is alleged or 
shown.)

Additional special monthly compensation is also available 
under the provisions of 38 U.S.C.A. § 1114(o) if an 
individual establishes entitlement to two or more rates of 
special monthly compensation (no condition being considered 
twice) provided in 38 U.S.C.A. § 1114(l) through (n).  In 
other words, entitlement to this level of special monthly 
compensation would require, in this case, that the veteran 
would be in need of regular aid and attendance due to 
service-connected disabilities other than those involving his 
lower extremities for which the (l) rate has already been 
assigned.  Entitlement can also be established through 
paraplegia with loss of anal and bladder sphincter control by 
reason of helplessness.  See 38 U.S.C.A. § 1114(o); 38 C.F.R. 
§ 3.350(e).  Again, no such entitlement is alleged or shown.

The veteran is not in receipt of the maximum rate under 38 
U.S.C.A. § 1114(o) or (p), and thus additional allowance 
payable to a veteran under 38 U.S.C.A. § 1114(r) is not 
warranted.

It is clear that in this case the veteran, who is already in 
receipt of a rated of special monthly compensation in excess 
of the regular aid and attendance rate, does not meet any of 
the very specific categories for a higher rate of special 
monthly compensation. 







	(CONTINUED ON NEXT PAGE)


ORDER

An increased rating for diabetes mellitus with impotence is 
denied.

A higher rate of special monthly compensation is denied.



	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



